DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/13/2021 amended claims 1, 10 and 17.  Claims 1-15 and 17-20 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honea (US 8526110 B1) in view of Brown (US 20070127123 A1).
Regarding claim 1, Honea teaches an optical arrangement (Fig. 5) for producing a combined beam of a plurality of laser light sources, the arrangement comprising: a linear arrangement of a plurality of laser light sources (λ1-λ6; Fig. 5) aligned in parallel and having wavelengths different from each other (λ1-λ6), wherein the laser light sources are disposed in a plurality of groups of laser light sources (Fig. 5; col. 11-12), wherein each of the groups of laser light sources is followed by one collimation lens (one of collimator arrays 510) in a beam direction, the one collimation lens configured to produce a partial beam bundle of laser light emitted by the respective group of laser light sources (Fig. 5); and a first diffraction grating (Grating 1 520) onto which the partial beam bundles of the groups of laser light sources impinge adjacent to one another (Fig. 5), wherein the first diffraction grating follows the collimation lenses (Fig. 5), wherein the first diffraction grating (Fig. 5) is configured to deflect the partial beam bundles onto a second diffraction grating (Grating 2 530; Fig. 5), and wherein the second diffraction grating (Grating 2 530) is configured to deflect the partial beam bundles such that the 1-λ2) does not impinge on the associated one individual, separate collimation lens (510 associated with λ5-λ6; Fig. 5).
Honea does not teach of the groups of laser light sources being followed by one individual, separate collimation lens that is a simple lens.  
Brown teaches a group of collimation lenses (368; Fig. 3H) being replaced with one collimation lens, which is a simple lens (361; Fig. 3E, 3G; [0132], [0133]).
The combination of Honea and Brown consequently results in wherein the radiation of at least one of the laser light sources runs outside of an optical axis of the associated one individual, separate collimation lens and impinges on the first diffraction grating at a different angle of impingement than a beam along the optical axis, and wherein wavelengths and angles of impingement on the first diffraction grating of the radiation of the two laser light sources are adapted to grating parameters of the first diffraction grating and the second diffraction grating such that the radiation of the two laser light sources is combined into the overall beam bundle (See Fig. 3E of Brown and Fig. 1 of Honea).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea with Brown; because it allows for an optimal balance of size and alignment complexity between large number of collimation lenses and small number of collimation lenses.
1-λ6; Fig. 5) have different wavelengths from each other, and wherein the laser light sources are disposed/grouped in a plurality of groups (Fig. 5), the method comprising: collimating the laser light of the laser light sources of each group by one individual, separate collimation lens (one of collimator arrays 510) that follow the group in a beam direction thereby forming a partial beam bundle for each group (Fig. 5); directing the partial beam bundles onto first diffraction gratings (Grating 1 520), wherein the partial beam bundles impinge on the first diffraction gratings (Grating 1 520) located adjacent to each other; deflecting the partial beam bundles by the first diffraction gratings (Grating 1 520) onto a second diffraction grating (Grating 2 530); and deflecting the partial beam bundles by the second diffraction grating (Grating 2 530) so as to form an overall beam bundle (75; Fig. 5); wherein a group of laser light sources comprises at least two laser light sources (Fig. 5), wherein the two laser light sources are locally spaced from one another and radiation of the two laser light sources impinges on an associated one individual, separate collimation lens (510)), wherein the radiation of the other groups (e.g. λ1-λ2) does not impinge on the associated one individual, separate collimation lens (510 associated with λ5-λ6; Fig. 5).
Honea does not teach of the groups of laser light sources being followed by one individual, separate collimation lens that is a simple lens.  
Brown teaches a group of collimation lenses (368; Fig. 3H) being replaced with one collimation lens, which is a simple lens (361; Fig. 3G; [0132], [0133]).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea with Brown; because it allows for an optimal balance of size and alignment complexity between large number of collimation lenses and small number of collimation lenses.
Regarding claim 2, Honea further teaches the first diffraction grating (Grating 1 520) is divided into a plurality of partial regions, and wherein the partial regions are configured to diffract one or more partial beam bundles (Fig. 5).
Regarding claim 3, Honea further teaches the partial regions of the first diffraction grating (Grating 1 520) each comprise a grating structure adapted to an emitted wavelength range of the associated group(s) of laser light sources (Fig. 5).
Regarding claims 4 and 11, Honea further teaches the laser light sources are fiber lasers or fiber amplifiers (col. 11, lines 11-24).
Regarding claims 7 and 13, Honea further teaches a group is made of exactly two fiber lasers or fiber amplifiers (Fig. 5).

Honea discloses that the prior arts fiber lasers having demonstrated output power level of much greater than 10kW (col. 1, line 60 – col. 2 line 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system shown in Fig. 5 to have an optical power level of greater than 10kW; because it is suggested by the prior arts (col. 1, line 60 – col. 2 line 4).
Regarding claims 5 and 12, Honea does not explicitly teach the fiber lasers or fiber amplifiers of a group are each disposed in a common fiber plug.
Brown teaches the fiber lasers or fiber amplifiers of a group are each disposed in a common fiber plug (Fig. 8A and 8B; [0188], [0189], [0266]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea to use the fiber lasers or fiber amplifiers of a group being disposed in a common fiber plug, as taught by Brown; because it is allows space saving.
Regarding claims 6 and 14, Honea does not explicitly teach the fiber lasers or fiber amplifiers of a group are each formed by different fiber cores of a multicore fiber.
Brown teaches the fiber lasers or fiber amplifiers of a group are each formed by different fiber cores of a multicore fiber (Fig. 8A and 8B; [0188], [0189], [0266]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea to use the fiber lasers or fiber amplifiers of a group are each formed by different fiber cores of a multicore fiber, as taught by Brown; because it is allows space saving.

Brown teaches the partial regions of the first diffraction grating comprise the same grating period (or frequency, e.g. the two gratings having the same grating frequency), but are differentiated from each other at least by one other property (e.g., relative position on the grating surface) of the grating structure ([0126]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea with Brown; because it allows directing the diffracted lights at the desired angles.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honea (US 8526110 B1) in view of Perry (US 5907436 A) and in further view of Brown (US 20070127123 A1).
Regarding claim 17, Honea teaches an optical arrangement (Fig. 5) for producing a combined beam of a plurality of laser light sources, the arrangement comprising: a linear arrangement of a plurality of laser light sources (λ1-λ6; Fig. 5) aligned in parallel and having wavelengths different from each other (λ1-λ6), wherein the laser light sources are disposed in a plurality of groups of laser light sources (Fig. 5; col. 11-12), wherein each of the groups of laser light sources is followed by one collimation lens (one of collimator arrays 510) in a beam direction, the one collimation lens configured to produce a partial beam bundle of laser light emitted by the respective group of laser light sources (Fig. 5); and a first diffraction grating (Grating 1 520) onto which the partial beam bundles of the groups of laser light sources impinge 
Honea does not explicitly teach at least one of the following criteria applies for the partial regions: (i) the partial regions differ in a depth of a periodic structure of the first diffraction grating, i.e., differ from one another with respect to the grating structure of a periodic structure. 
Perry teaches a diffraction grating comprises a dielectric alternating layer system having a periodic structure thereon, wherein bandwidth and efficiency are determined by the depth of the groove profile of the diffraction grating (Fig. 1A-9I; abstract; col. 1, lines 42-60; col. 3, lines 31-55).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea with Perry; because Honea suggests using diffractive grating taught by Perry (col. 6, lines 19-27; col. 17, lines 58-65).
Honea, in embodiment shown in Fig. 5, does not explicitly teach the partial regions arranged in a common plane.
1) arranged in a common plane of the first diffraction grating (Fig. 1A, 1E, 1I, 3D, 3I, 7A, and 7C) comprise the same grating period (or frequency, e.g. the two gratings having the same grating frequency).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea with Brown; because it allows directing the diffracted lights at the desired angles.
Regarding claims 18 and 20, Honea further teaches a group is made of exactly two fiber lasers or fiber amplifiers (Fig. 5).
Regarding claim 19, Honea does not explicitly teach the fiber lasers or fiber amplifiers of a group are each disposed in a common fiber plug.
Brown teaches the fiber lasers or fiber amplifiers of a group are each disposed in a common fiber plug (Fig. 8A and 8B; [0188], [0189], [0266]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Honea to use the fiber lasers or fiber amplifiers of a group being disposed in a common fiber plug, as taught by Brown; because it is allows space saving.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 17 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 10, applicant/s argue that neither Honea nor Brown teaches “the radiation of at least one of the laser light sources runs outside of an optical axis of the associated one individual, separate collimation lens and impinges on the first diffraction grating at a different angle of impingement than a beam along the optical axis, and wherein wavelengths and 
In other words, a beam of one group running spaced apart from the optical axis results in a different angle of impingement onto the first grating structure. However, the wavelengths and the angles of impingement are adapted to the grating parameters, so that the beams are combined in the combined beam nevertheless. This can be seen from Figure 5 of the present application, for instance, which exemplarily shows three beam paths within partial beam bundle 5a belonging to a common group of laser light sources 4 collimated by upper lens 3.  (Remarks; p. 8).
Examiner respectfully disagrees.  Replacing each the collimating lenses 510 of Honea with a simple lens as taught by Brown (361, 368; Fig. 3G and 3H; [0132], [0133]) consequently results in the optical arrangement for each group of lasers corresponding to a collimating lens 510 as shown in Fig. 3E of Brown and Fig. 1 of Honea where the radiation of at least one of the laser light sources runs outside of an optical axis of the associated one individual, separate collimation lens and impinges on the first diffraction grating at a different angle of impingement than a beam along the optical axis, and wherein wavelengths and angles of impingement on the first diffraction grating of the radiation of the two laser light sources are adapted to grating parameters of the first diffraction grating and the second diffraction grating such that the radiation of the two laser light sources is combined into the overall beam bundle (See Fig. 3E of Brown and Fig. 1 of Honea).

Honea, Perry and Brown do not teach or suggest such an arrangement. 
The rejection is based on rejecting the second alternative of claim 17 which has been cancelled. Accordingly, the current rejection is moot. 
Applicant notes that amended claim 17 explicitly recites that the partial regions differ from one another with respect to a grating structure of a periodic structure. A skilled artisan would know that a relative position on a conventional grating structure without any different partial regions does not represent a difference with respect to a grating structure. At best, it would be a difference with respect to the position on the grating structure, but not with respect to the grating structure itself.  Hence, independent claim 17 is allowable.  (Remarks; p. 9 and 10).
Examiner respectfully disagrees.  Perry explicitly teaches a diffraction grating comprises a dielectric alternating layer system having a periodic structure thereon, wherein bandwidth and efficiency are determined by the depth of the groove profile of the diffraction grating (Fig. 1A-9I; abstract; col. 1, lines 42-60; col. 3, lines 31-55).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882